DETAILED ACTION

  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims and/or drawing directed to the following patentably distinct species:
Species 1 as shown Fig. 2;
Species 2 as shown in Figs. 3A, 3B, 4A, 4B and 10;
Species 3 as shown in Fig. 7; and
Species 4 as shown in Figs. 8A-8D.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Species 1 does not use vibrator and accelerometer as required in species 2 and 4, and does not require a voice microphone as require in species 3. Species 2 requires only an accelerometer or a vibration sensor directly coupled to the same surface as the actuator. Species 3 requires an addition of voice microphone to provide the feedback control. Species 4 requires a second actuator mounted on a surface opposite to the surface with the mounted first actuator and the vibration sensor. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as stated above;
⦁	the species or groupings of patentably indistinct species require a different field of search (search strategy for species 1 would require the search queries be focused on the amplifier feedback directly based on the output signal of the amplifier; search strategy for species 2 would require the search queries be focused on a vibration sensor or an accelerometer for measuring the physical force applied on the surface that the vibration sensor or an accelerometer being mounted; search strategy for species 3 would require the search queries be focused on echo cancellation based on the detected audio using a microphone; search strategy for species 4 would require the search queries be focused on a housing with two actuators mounted on two surfaces parallel to each other and a vibration to provide a control signal to control one actuator to generate the desired audio and to provide another control signal to control the other actuator to generate cancellation sound).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species with the corresponding figure(s) of drawing to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PING LEE/           Primary Examiner, Art Unit 2654